ALDRICH, District Judge
(concurring). It does not seem that the point has ever been distinctly taken that a rule of limitation in respect to “packages” should not he interpreted as referring to openly crated automobiles, but without considering such a question, the provision, seems to have been accepted as applying to shipments of automobiles. Therefore I suppose that, view should be followed. But if the question were an open one, I should have grave doubts whether the limitation rulo in respect to packages has any reference whatever to such a shipment.